                Case 19-11292-JTD             Doc 1112       Filed 01/16/20        Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :      Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :      Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           :      Jointly Administered
                                                      :
                                                      :
------------------------------------------------------x

      NOTICE OF FILING OF THIRD PLAN SUPPLEMENT PURSUANT TO THE
       SECOND AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION OF
          INSYS THERAPEUTICS, INC. AND ITS AFFILIATED DEBTORS

        PLEASE TAKE NOTICE that on January 14, 2020, Insys Therapeutics, Inc. (“Insys”)

and its affiliated debtors in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), as

debtors and debtors in possession (collectively, the “Debtors”), filed the revised Second Amended

Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors [Docket

No. 1095] (the “Plan”) with the Bankruptcy Court. Capitalized terms used but not otherwise

defined herein shall have the meanings ascribed to such terms in the Plan.

        PLEASE TAKE FURTHER NOTICE that the Plan and Disclosure Statement

contemplate the submission of certain documents (or forms thereof), schedules, and exhibits (the

“Plan Supplement”) in advance of the hearing on confirmation of the Plan (the

“Confirmation Hearing”).




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 3100 West Ray Rd, Suite 201, Chandler, Arizona 85226.
             Case 19-11292-JTD         Doc 1112      Filed 01/16/20     Page 2 of 4




       PLEASE TAKE FURTHER NOTICE that, on December 30, 2019, the Debtors filed the

Notice Of Filing Of Plan Supplement Pursuant To The Second Amended Joint Chapter 11 Plan Of

Liquidation Of Insys Therapeutics, Inc. And Its Affiliated Debtors [Docket No. 1049] (the “Initial

Plan Supplement”) in support of the Plan.

       PLEASE TAKE FURTHER NOTICE that, on January 6, 2020, the Debtors filed the

Notice Of Filing Of Second Plan Supplement Pursuant To The Second Amended Joint Chapter 11

Plan Of Liquidation Of Insys Therapeutics, Inc. And Its Affiliated Debtors [Docket No. 1067] (the

“Second Plan Supplement”) in support of the Plan.

       PLEASE TAKE FURTHER NOTICE that the Debtors hereby file the revised List of

Non-Released Parties, attached hereto as Exhibit E, which replaces and supersedes all prior-filed

versions of such document.

       PLEASE TAKE FURTHER NOTICE that the Debtors hereby file the revised Insys

Liquidation Trust Agreement, attached hereto as Exhibit F, which replaces and supersedes all

prior-filed versions of such document, and that a redline of such document compared with the

version filed on January 6, 2020 is attached hereto as Exhibit F-1.

       PLEASE TAKE FURTHER NOTICE that the Debtors hereby file the revised ILT

Trustee, ILT Claims Arbiter and ILT Board exhibit, attached hereto as Exhibit H, which replaces

and supersedes all prior-filed versions of such document, and that a redline of such document

compared with the version filed on January 6, 2020 is attached hereto as Exhibit H-1.

       PLEASE TAKE FURTHER NOTICE that the Debtors hereby file the revised Victims

Restitution Trust Agreement, attached hereto as Exhibit J, which replaces and supersedes all prior-

filed versions of such document, and that a redline of such document compared with the version

filed on January 6, 2020 is attached hereto as Exhibit J-1.
              Case 19-11292-JTD        Doc 1112      Filed 01/16/20     Page 3 of 4




       PLEASE TAKE FURTHER NOTICE that the forms of the documents contained in the

Plan Supplement are integral to, and are considered part of, the Plan. If the Plan is confirmed, the

documents contained in the Plan Supplement will be approved by the Bankruptcy Court pursuant

to the order confirming the Plan.

       PLEASE TAKE FURTHER NOTICE that the Debtors, Creditors’ Committee, and SMT

Group Representatives reserve the right, subject to the terms and conditions set forth in the Plan,

to alter, amend, modify, or supplement any document in the Plan Supplement; provided, if any

document in the Plan Supplement is altered, amended, modified, or supplemented in any material

respect prior to the hearing to confirm the Plan, the Debtors will file a redline of such document

with the Bankruptcy Court.

       PLEASE TAKE FURTHER NOTICE that the Plan Supplement, Plan, and Disclosure

Statement may be viewed for free at the website of the Debtors’ claims and noticing agent, Epiq

Corporate Restructuring, LLC (“Epiq”) at https://dm.epiq11.com/Insys or for a fee on the

Bankruptcy Court’s website at http://www.deb.uscourts.gov. To obtain hard copies of the Plan

Supplement, Plan, or Disclosure Statement, please contact Epiq at Epiq Corporate Restructuring

LLC, 10300 SW Allen Blvd., Beaverton, Oregon 97005 or by calling 866-897-6433 (Domestic)

or 646-282-2500 (International).

       PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing will be held before

the Honorable Kevin Gross, United States Bankruptcy Judge, in Courtroom 3 of the United States

Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Wilmington,

Delaware 19801, beginning on January 16, 2020, at 10:30 a.m. (ET). Please be advised that the

Confirmation Hearing may be continued from time to time by the Bankruptcy Court without

further notice.
            Case 19-11292-JTD   Doc 1112    Filed 01/16/20   Page 4 of 4




Dated: January 16, 2020
       Wilmington, Delaware
                                    /s/ Christopher M. De Lillo
                                    RICHARDS, LAYTON & FINGER, P.A.
                                    John H. Knight (No. 3848)
                                    Paul N. Heath (No. 3704)
                                    Amanda R. Steele (No. 5530)
                                    Zachary I. Shapiro (No. 5103)
                                    Christopher M. De Lillo (No. 6355)
                                    One Rodney Square
                                    920 N. King Street
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 651-7700
                                    Facsimile: (302) 651-7701

                                    -and-

                                    WEIL, GOTSHAL & MANGES LLP
                                    Gary T. Holtzer (admitted pro hac vice)
                                    Ronit J. Berkovich (admitted pro hac vice)
                                    Candace M. Arthur (admitted pro hac vice)
                                    Brenda L. Funk (admitted pro hac vice)
                                    767 Fifth Avenue
                                    New York, New York 10153
                                    Telephone: (212) 310-8000
                                    Facsimile: (212) 310-8007

                                    Attorneys for the Debtors
                                    and Debtors in Possession
